In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-16-00217-CV


                   JAMES ROY BRADSHAW, AS TRUSTEE FOR
                  THE ROBERT MEEKS 1998 TRUST, APPELLANT

                                          V.

                    G&T FARMS, LLC AND GREG FOSTER D/B/A
                       FOSTER REAL ESTATE, APPELLEES

                          On Appeal from the 69th District Court
                                   Hartley County, Texas
                  Trial Court No. 4706H, Honorable Ron Enns, Presiding

                                    January 12, 2018

                            CONCURRING OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      The majority concludes that certain handwritten modifications made by Appellee,

G&T Farms, LLC, to the Farm and Ranch Contract presented to G&T by Appellant, James

Bradshaw, as Trustee for the Robert Meeks 1998 Trust, concerning the purchase and

sale of 1,845 acres in Hartley County, Texas, were not material to the contract and did

not, therefore, constitute a rejection of Bradshaw’s original offer of purchase.      I

respectfully disagree with that conclusion. However, because I reach the same ultimate
result based on my conclusion that Bradshaw’s partial performance of the contract

constituted an acceptance of G&T’s counter-offer, I concur in the conclusion of this court

that an enforceable contract was entered into by the parties. Having concluded that a

contract was entered into by the parties, I concur in all other portions of the majority

opinion.




                                                Patrick A. Pirtle
                                                    Justice




                                            2